IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

T. B., MOTHER of C.M. and B.F.,      NOT FINAL UNTIL TIME EXPIRES TO
minor children,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-2444
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed November 9, 2016.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Mike Donovan of Legal Services of North Florida, Inc., Tallahassee, for Appellant.

Dwight O. Slater, Department of Children and Families, Tallahassee; Kelley
Schaeffer, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.